49 N.Y.2d 713 (1980)
In the Matter of Daniel F. Conlin, as President of Local Union 891, International Union of Operating Engineers, AFL-CIO, on Behalf of Himself and All School Custodian and School Custodian-Engineer Members of Said Union, Appellant,
v.
Stephen R. Aiello et al., Constituting the Board of Education of the City School District of the City of New York, Respondents.
Court of Appeals of the State of New York.
Argued January 3, 1980.
Decided February 5, 1980.
James M. Kenny, Joseph M. Cassin and Mark C. Kelly for appellant.
Allen G. Schwartz, Corporation Counsel (Carolyn E. Demarest and L. Kevin Sheridan of counsel), for respondents.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (64 AD2d 921).